SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1416
CA 14-00213
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


JEFF CONIBER, DOING BUSINESS AS JEFF CONIBER
TRUCKING, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CENTER POINT TRANSFER STATION, INC., MATTHEW W.
LOUGHRY AND KENNETH LOUGHRY,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


E. ROBERT FUSSELL, P.C., LEROY (E. ROBERT FUSSELL OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

PIRRELLO, MISSAL, PERSONTE & FEDER, ROCHESTER (STEVEN E. FEDER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered April 29, 2013. The order, insofar as
appealed from, denied in part the motion of defendants to compel
discovery responses.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 6, 2015                      Frances E. Cafarell
                                                  Clerk of the Court